Citation Nr: 1113841	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-10 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to vocational rehabilitation training for a law degree under the provisions of Chapter 31, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to August 1992, from October 1993 to January 1996, and from February 2002 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Vocational and Rehabilitation Counseling Division (VR&C) of the Regional Office (RO) in Denver, Colorado.  

In April 2008, the Veteran testified before a Veterans Law judge who has since left the Board.  In November 2010, a hearing was held before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcripts of the hearings are in the claims folder.  


FINDINGS OF FACT

1.  The Veteran is service connected for obstructive sleep apnea, rated as 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; left upper extremity weakness, rated as 20 percent disabling; right knee strain with degenerative joint disease, rated as 10 percent disabling; cervical spine degenerative disc and joint disease, status post discectomy, rated as 10 percent disabling; a left ear hearing loss rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  There are noncompensable evaluations for service-connected lumbar strain, hiatal hernia, nose scar, and tinea pedis.  The combined disability rating is 80 percent.  

2.  The Veteran has had work experience in consumer finance requiring personal interaction with customers, which is no longer feasible due to his PTSD.  

3.  The Veteran's service-connected disability prevents him from obtaining and retaining employment consistent with his abilities, aptitudes, and interests; and the effects of an employability impairment have not been overcome.  Thus, he has an employment handicap.  


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation benefits for a law degree, under Chapter 31 of Title 38, United States Code, have been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.1, 21.40, 21.50, 21.51 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, and do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

VA vocational rehabilitation programs have their own provisions that address notification and assistance.  Under 38 C.F.R. § 21.420(a),  "VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  In this case, the Veteran received a copy of the decision denying his claim, in March 2006, and, in April 2006, he was sent a statement of the case showing the evidence considered and the reasons why the claim remained denied.  The RO has obtained relevant VA records and information regarding the Veteran's employment status.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services.  Further, as the Board is granting in full the benefits sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Criteria

The purpose of vocational training under Chapter 31, Title 38, United States Code, is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 (2010).

A veteran is entitled to a rehabilitation program under Chapter 31 if he has a service-connected disability rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2010).  

An employment handicap is "an impairment, resulting in substantial part from a [service-connected disability rated at 20 percent or more], of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests."  38 U.S.C.A. § 3101(1) (West 2002).  

To establish that an individual has an employment handicap, each of the following conditions must be met: (a) the individual has a vocational impairment; (b) the effects of the employability impairment have not been overcome; and (c) service-connected disabilities must contribute in substantial part to the overall vocational impairment.  38 C.F.R. § 21.51 (2010).  

Vocational impairment is an impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with an individual's abilities, aptitudes, and interests.  38 C.F.R. § 21.51(a) (2010).  The effects of a vocational impairment are overcome through employment in, or qualifying for employment in, an occupation consistent with the individual's abilities, aptitudes, or interests.  38 C.F.R. § 21.51(b) (2010).  Service-connected disabilities must have an identifiable, measurable, or observable causative effect on the overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51(c)(1) (2010).  

When determining the individual's overall vocational impairment, the counseling psychologist or vocational rehabilitation counselor will consider the factors identified in 38 C.F.R. § 21.50(c).  38 C.F.R. § 21.51(c)(2) (2010).  

The factors of 38 C.F.R. § 21.50(c) consist of the following: (1) the handicapping effects of the individual's service-connected and nonservice-connected disabilities on employability and on independence in daily living; (2) the individual's physical and mental capabilities that may affect employability and ability to function independently in daily living activities in family and community; (3) the impact of the individual's identified vocational impairments on the individual's ability to prepare for, obtain, and keep suitable employment; (4) the individual's abilities, aptitudes, and interests; (5) the individual's personal history and current circumstances (including educational and training achievements, employment record, developmental and related vocationally significant factors, and family and community adjustment); and (6) other factors that may affect the individual's employability.  

Discussion

Service connection has been established for obstructive sleep apnea, rated as 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 30 percent disabling; left upper extremity weakness, rated as 20 percent disabling; right knee strain with degenerative joint disease, rated as 10 percent disabling; cervical spine degenerative disc and joint disease, status post discectomy, rated as 10 percent disabling; a left ear hearing loss rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  There are noncompensable evaluations for service-connected lumbar strain, hiatal hernia, nose scar, and tinea pedis.  The combined disability rating is 80 percent.  

The Veteran has training in telecommunications switches.  He completed a Bachelor of Science degree in Social Science in 2002 and a Master of Science Degree in International Relations in 2004.  He began classes for a law degree in August 2005.  He requested Chapter 31 benefits for that training.  

He has had work experience as a finance manager for several automotive dealerships and has also worked for a mortgage finance company.  

In November 2010, the Veteran testified before the undersigned Veterans Law Judge.  He reported that he had tried to obtain many jobs but was not able to.  He explained that he had obtained degrees in social sciences in hopes of becoming an officer, but that was no longer possible when he lost hearing in his left ear.  He said that he had commission jobs in sales and lending prior to his last period of service, but could no longer do that type of work because of his PTSD.  He testified that he did complete his law school degree and obtained a job.  Similar information was provided at the April 2008 Board hearing.  

Conclusion

The Veteran's bachelor's and master's degrees in social sciences, a rather esoteric field, did not, in reality qualify him for gainful employment.  His work experience in finance involved direct dealing with customers and he can no longer do that because of his service-connected disability, particularly his PTSD.  While the Board respects the opinion of the trained counselor, the record shows that the requested training was needed to provide the Veteran with work consistent with his service-connected handicaps.  If there is any doubt, we give the Veteran the benefit of the doubt and grant his appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, for a law degree is granted.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


